— Appeal by the defendant from an amended judgment of the County Court, Suffolk County (D’Emillo, J.), rendered November 8, 1990, convicting him of attempted robbery in the first degree and attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Lawrence, Miller and Ritter, JJ., concur.